UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6414



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD RONTE JACKSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (4:02-cr-70040-FFF; 7:06-cv-00060)


Submitted: July 25, 2006                    Decided: August 1, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Ronte Jackson, Appellant Pro Se.         Ruth Elizabeth
Plagenhoef, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Richard    Ronte   Jackson     seeks   to    appeal   the    district

court’s order dismissing Jackson’s “place holder motion challenging

subject matter jurisdiction pursuant to 28 U.S.C. § 1331," which

the court properly construed as an unauthorized successive motion

under 28 U.S.C. § 2255 (2000).        Jackson also appeals the district

court’s order denying his subsequent motion to amend under Fed. R.

Civ. P. 59(e).

            The orders are not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.         28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.               Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Jackson has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately




                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.*



                                                        DISMISSED




     *
      To the extent Jackson may be seeking authorization under 28
U.S.C. § 2244 (2000) to file a second and successive 28 U.S.C.
§ 2255 (2000) motion on the basis of the rules announced in United
States v. Booker, 543 U.S. 220 (2005), we deny authorization.

                               - 3 -